The opinion of the Court was delivered by
McEnery, J.
The plaintiff, to abate an alleged nuisance created by the defendant company, brought suit against it in the Civil District Court for the Parish of Orleans.
The injunction issued as prayed for in the petition. The defendant company filed a motion on the plaintiff to show cause why the injunction should not be dissolved after giving bond with security.
The application was denied and rejected, and after tlie discharge of the rule, the defendant company filed a petition for the removal of the case to the United States Circuit Court for the Eastern District of Louisiana, alleging that the defendant corporation is a citizen of Kentucky, and the plaintiff a citizen of Louisiana.
There is no evidence as to citizenship or domicil of defendant in the record contradicting the same allegation on the subject in the petition.
The affidavit for removal charges that the defendant corporation is a citizen of Kentucky. It is insufficient. It should have alleged and shown that the corporation was not domiciled in the State of Louisiana, as the petition of plaintiff alleges that the defendant company was incorporated under the laws of this State.
An affidavit that a natural person is a citizen tof one State, excludes the idea that he is a citizen of another State.
A natural person can have but one domicil. On the other hand an an artificial person or corporation may be created by the laws of several *572States, and become a distinct corporation in each, and domiciled therein, and may be sued as such distinct corporation in tlie State in which if has been incorporated and in which it has a domicil. Desty, Removal of Causes, p. 66.
It is, therefore, ordered that the judgment appealed from be reversed and the application to remove the cause be denied, reserving to the defendant corporation the right to show that it is not domiciled in the State of Louisiana and subject to the jurisdiction of the State courts, tho defendant to pay costs of appeal.